DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 4/4/22.
Claims 1-13 are pending in this action and have been examined on the merits.  Claims 12 and 13 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/4/22 has been entered.  
Withdrawn Rejections
The 103 rejections of claims 1-7, and 9-11 under Sorensen et al. (US 2011/0274786) in view of Potter et al. (US 6,323,338) has been withdrawn due to the amendment to claim 1.
The 103 rejection of claim 8 under Sorensen et al. (US 2011/0274786) in view of Potter et al. (US 6,323,338) as applied to claim 1 above and in further view of Zheng et al. (US 2004/0258829) has been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite “wherein the homogenizing the liquid oat base of the step (c) is carried out using a two-step homogenizer wherein a first homogenization step is carried out at a pressure of about 150 bar and a second homogenization step is carried out at about 30 bar.”  However, claims 1 and 10 upon which claims 12 and 13 respectively depend, recite that the pressure is provided at “at least about 150 bar”.  30 bar is lower than 150 bar and therefore does not further limit claims 1 and 10.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable Sorensen et al. (US 2011/0274786) in view of Potter et al. (US 6,323,338) and Haapiainen et al. (WO 2004/099257).
Regarding Claims 1, 5, 9:  Sorensen discloses solubilization of cereal bran and includes oat bran as a substrate [abstract; 0046; 0126].  Sorensen discloses treatment of a liquid suspension of oat with enzymes including α-amylase, β-amylase, xylanase, and β -glucanase in combination [0037; 0106; 0107; 0108; 0013; 0115].  Sorensen discloses that cereals contain arabinoxylan [0002].  Sorensen discloses that arabinoxylans can be water-soluble and insoluble and that the solubility can be imparted or improved by treating with enzymes [0003].  Sorensen discloses that in the process of treating with enzymes the yield of arabinoxylans and soluble material is increased [0014; 0034].  
Although Sorensen does not explicitly disclose “homogenizing”, it does disclose stirring of a mixture of bran and enzymes [table 2] and therefore renders a step of homogenizing obvious since both methods result in the ingredients being mixed together.  
Sorensen does not disclose the beta-glucan content of oat bran.
Sorensen does not disclose homogenizing at a pressure of at least about 150 bar. 
Potter discloses commercial oat bran as containing a minimum of 5.5% beta-glucan and typically 6 to 7% [col. 1, lines 29-32].  Potter discloses treating an aqueous/water solution of oat [col. 2, lines 23-27; col. 9 Ex.1].
Haapiainen discloses treating a liquid solution of vegetable material, namely oats, by homogenization at 50 to 800 bar [abstract; pg. 5, lines 34-37; pg. 6, lines 1-2].  Haapiainen discloses that homogenizing improves the solubility of non-starch polysaccharides and pentosans found in the oats [abstract; pg. 4, lines 27-31; pg. 6, lines 4-10].  Haapiainen discloses beta-glucan as a typical oat non-starch polysaccharide [pg. 4, lines 27-31].  Although arabinoxylan is not explicitly named, it is known in the art that arabinoxylans are pentosans and are also non-starch polysaccharides.  Therefore Haapiainen seeks to solubilize arabinogalactan in addition to beta-glucan.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the oat of Sorensen would have contained a minimum of 5.5% beta-glucan and typically 6 to 7% as in Potter since Potter discloses these as typical amounts in oat bran.  Further it would have been obvious to utilize a water solution as in Potter since Sorensen discloses a liquid suspension and water would have been a food safe medium for treating the bran with enzymes.
Further, it would have been obvious to modify the stirring step of Sorensen for the homogenization step of Haapiainen in order to increase the availability of and solubility of the beta-glucan, pentosans, and non-starch polysaccharides (arabinoxylans) in the oats.
Although Haapiainen does not explicitly disclose at least 150 bar, one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Haapiainen overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Further regarding the effects of the enzymes on the oats and the amount of soluble arabinoxylan increasing by a factor of 5, Sorensen discloses an increase in the amount of soluble arabinoxylan and it would have been obvious to one having ordinary skill in the art to adjust the enzymes and treatment parameters for producing more soluble arabinoxylans, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
Further, since Sorensen treats the same substrate in the same way and with the same enzymes as recited, it would have been obvious that Sorensen would have had the same results, therefore increasing the solubility of arabinoxylan by a factor of 5, absent a showing otherwise.
Regarding Claim 2:  Sorensen discloses as discussed above in claim 1.  Sorensen discloses contacting an aqueous solution of oat bran with α-amylase, β-amylase, xylanase, and β -glucanase in combination.  Although Sorensen does not explicitly disclose wherein step (c) further comprises contacting the aqueous suspension of step (b) first with a-amylase, beta-amylase, beta-glucanase to partially hydrolyze starch and beta-glucan, then with xylanase to raise the concentration of soluble arabinoxylan in the suspension by a factor of 5 or more to provide a liquid oat base, the selection of any order of mixing ingredients is prima facie obvious. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F. 2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in absence of new or unexpected results); In re Gibson, 39 F. 2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).
Regarding Claims 3 and 4:  Sorensen discloses as discussed above in claim 1.  Sorensen discloses treating bran with enzymes at 50°C [0158].
Regarding Claim 6:  Sorensen discloses as discussed above in claim 1.
Sorensen discloses a particle size for the cereal bran at below 400 um and below 200 um [0018].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Sorensen overlap the instantly claimed range and therefore are considered to establish a prima facie case of obviousness.  
	Regarding Claim 7:  Sorensen discloses as discussed above in claim 1.  Sorensen discloses endo- 1,4 –beta-xylanase [0068].
Regarding Claims 10 and 11:  Sorensen discloses solubilization of cereal bran and includes oat bran as a substrate [abstract; 0046; 0126].  Sorensen discloses a kit containing oat bran and the requisite enzymes [0022-0024; claim 28] and that the kit is subjected to the method of preparing a liquid suspension of oat bran and enzymes [0022-0024; claim 28; claim 1].  Sorensen discloses treatment of a liquid suspension of oat with enzymes including α-amylase, β-amylase, xylanase, and β -glucanase in combination [0037; 0106; 0107; 0108; 0013; 0115].  Although, Sorensen does not explicitly disclose the kit as a powder, it would have been obvious to one of ordinary skill in the art that the kit was in powdered or dried form since it is required to be suspended in liquid in order to perform the enzymatic reaction.
Sorensen does not disclose the beta-glucan content of oat bran.
Sorensen does not disclose homogenizing at a pressure of at least about 150 bar. 
Potter discloses commercial oat bran as containing a minimum of 5.5% beta-glucan and typically 6 to 7% [col. 1, lines 29-32].  Potter discloses treating an aqueous/water solution of oat [col. 2, lines 23-27; col. 9 Ex.1].
Haapiainen discloses treating a liquid solution of vegetable material, namely oats, by homogenization at 50 to 800 bar [abstract; pg. 5, lines 34-37; pg. 6, lines 1-2].  Haapiainen discloses that homogenizing improves the solubility of non-starch polysaccharides and pentosans found in the oats [abstract; pg. 4, lines 27-31; pg. 6, lines 4-10].  Haapiainen discloses beta-glucan as a typical oat non-starch polysaccharide [pg. 4, lines 27-31].  Although arabinoxylan is not explicitly named, it is known in the art that arabinoxylans are pentosans and are also non-starch polysaccharides.  Therefore Haapiainen seeks to solubilize arabinogalactan in addition to beta-glucan.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the oat of Sorensen would have contained a minimum of 5.5% beta-glucan and typically 6 to 7% as in Potter since Potter discloses these as typical amounts in oat bran.  Further it would have been obvious to utilize a water solution as in Potter since Sorensen discloses a liquid suspension and water would have been a food safe medium for treating the bran with enzymes.
Further regarding the effects of the enzymes on the oats and the amount of soluble arabinoxylan, Sorensen discloses an increase in the amount of soluble arabinoxylan and it would have been obvious to one having ordinary skill in the art to adjust the enzymes and treatment parameters for producing more soluble arabinoxylans, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Further, it would have been obvious to modify the stirring step of Sorensen for the homogenization step of Haapiainen in order to increase the availability of and solubility of the beta-glucan, pentosans, and non-starch polysaccharides (arabinoxylans) in the oats.
Although Haapiainen does not explicitly disclose at least 150 bar, one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Haapiainen overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  
Regarding Claims 12 and 13:  Sorensen as modified discloses as discussed above in claims 1 and 10 respectively.  Sorensen does not disclose wherein the homogenizing the liquid oat base of the step (c) is carried out using a two-step homogenizer wherein a first homogenization step is carried out at a pressure of about 150 bar and a second homogenization step is carried out at about 30 bar (claim 12); wherein the homogenizing the liquid oat base of the step (c) is carried out using a two-step homogenizer wherein a first homogenization step is carried out at a pressure of about 150 bar and a second homogenization step is carried out at about 30 bar (claim 13).
Haapiainen discloses applying homogenization at 50 to 800 bar pressure and that the step can be repeated until a desired result is achieved [pg. 5, lines 34-37].  Haapiainen also specifically discloses a two-step homogenization process in an example using 50 bar pressure [Ex. 3 and 4].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Sorensen to include a two-step homogenization process at a pressure of 50 to 800 bar as in Haapiainen in order to achieve the desired particle reduction and level of solubility.
Regarding the first homogenization pressure, although Haapiainen does not explicitly disclose at least 150 bar, one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Haapiainen overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the second homogenization pressure, although Haapiainen does not explicitly disclose about 30 bar, it would have been obvious to modify the pressure in order to achieve the desired particle reduction and solubility since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Further, it would have been obvious to modify the pressure applied at each homogenization step depending on the level of pressure needed to affect the cell structure and achieve the desired level of disruption and solubility and such a modification would have been based on the desire of the one of ordinary skill in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Sorensen et al. (US 2011/0274786) in view of Potter et al. (US 6,323,338) and Haapiainen et al. (WO 2004/099257) as applied to claim 1 above and in further view of Zheng et al. (US 2004/0258829).
Regarding Claim 8:  Sorensen discloses as discussed above in claim 1.  Sorensen does not explicitly disclose wherein 80% or more of β-glucan dissolved in the aqueous suspension is degraded by β-glucanase to β-glucan of a molecular weight ranging from 20,000 D to 400,000 D.
Zheng discloses using β-glucanase to reduce the molecular weight of glucan [abstract].  Zheng discloses glucan having a molecular weight of 50 kDa to 1000 kDa (50,000 Da to 1,0000,000 Da) [0007] or less than 400,000 Da [0010].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the beta-glucan of Sorensen would have achieved a molecular weight of 50 kDa to 1000 kDa (50,000 Da to 1,000,000 Da) [0007] or less than 400,000 D as in Zheng since Sorensen treats beta-glucan with beta-glucanase as is performed in Zheng.
One having ordinary skill in the art would have considered the invention to have been obvious because the molecular weight range taught by Zheng overlaps the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Response to Arguments
The 103 rejections of claims 1-7, and 9-11 under Sorensen et al. (US 2011/0274786) in view of Potter et al. (US 6,323,338) has been withdrawn due to the amendment to claim 1.
The 103 rejection of claim 8 under Sorensen et al. (US 2011/0274786) in view of Potter et al. (US 6,323,338) as applied to claim 1 above and in further view of Zheng et al. (US 2004/0258829) has been withdrawn due to the amendment to claim 1.
On pages 6-7, the Applicants assert that Sorensen, Potter and/or Zheng do not render the claims obvious.  The Applicants assert that the present invention utilizes α-amylase, β-amylase, β-glucanase, and xylanase to increase soluble arabinoxylan by a factor of 5 or more.  The Applicants assert that Sorensen discloses cereals that contain 5-10% arabinoxylan such as rye, barley, wheat and corn; and attribute this to para [0002].
The Examiner disagrees with the Applicants assertions.  Sorensen uses the same enzymes to treat the same substrate as recited and in combination with the secondary references render the claims prima facie obvious.  The Examiner further disagrees with the Applicants analysis of paragraph 0002 of Sorensen.  Here Sorensen does not state that only rye, barley, wheat and corn contain 5-10% arabinoxylans.  Sorensen discloses that “Cereals contain 5-10% of arabinoxylan, which together with starch, cellulose and .beta.-glucan constitute the most abundant cereal carbohydrates” [0002].  Later Sorensen discloses that “The term, "cereal" as used herein refers to the fruits from a plant of the family Poaceae, such seed containing at least the bran comprising the aleurone, and the starchy endosperm, with or without the additional presence of pericarp, seed coat (alternatively called testa) and/or germ.  The term includes, but is not limited to species such as wheat, barley, oat, spelt, rye, sorghum, maize, and rice” [0046].
On pages 7-8, the Applicants assert that the Examiner’s attempt to define cereal as including oat is faulty because the structure of arabinoxylans vary.  The Applicants assert this because the arabinoxylans found in oats are harder to solubilize than arabinoxylan of other cereals and because the susceptibility of the substrates to the enzymes will react differently to different cereals.
The Examiner disagrees that calling an oat a cereal is faulty. It is known in the art and supported in Sorensen that oat are meant to be an included cereal.  Further Sorensen also recites oat bran in claim 19.  If oats were not within the scope or an object of Sorensen, it would not have been listed with other cereals of the invention and certainly would not have been recited in a claim.  Oats are defined in Sorensen as a substrate to which the combined enzymatic reaction was intended to be performed.  Regarding the susceptibility of the substrates to the enzymes differing, based on the substrates, this is not so unexpected and it would have obvious to treat different substrates at different times and temperatures and pH levels etc. according to what is optimal for that substrate and enzyme as this is obvious to one of ordinary skill in the art.  
Further Sorensen discloses that solubilized material can be made by treating the material anywhere from 30 -1440 minutes [0098]. Therefore solubilization of bran is known in the art and is an obvious step and is the result of treating bran with desired enzymes.  Again, Sorensen treats the same substrate in the same manner as claimed and therefore it would have been obvious that soluble arabinoxylan would have resulted.
On pages 8-9, the Applicants assert that Sorensen does not disclose homogenizing and that stirring is not the same as homogenizing; that Potter discloses an inhomogeneous mixture; and that Zheng discloses a pellet disrupted by a homogenizer but not a liquid base disrupted by a homogenizer.
The Examiner notes that the arguments are moot as the Applicants have amended claims 1 and 10 to positively recite homogenizing.  The Examiner has incorporated new prior art reference Haapiainen to address the new limitation.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Felicia C Turner/Primary Examiner, Art Unit 1793